                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MICHIGAN
                                           SOUTHERN DIVISION

In re: MARTINUZZI, RANDY GUY                             §          Case No. 14-46169 JAD
                                                         §
                                                         §
                                                         §
                       Debtor(s)


                                   NOTICE OF TRUSTEE’S FINAL REPORT AND
                                     APPLICATIONS FOR COMPENSATION
                                       AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that K. Jin Lim, trustee of
the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed final
fee applications, which are summarized in the attached Summary of Trustee’s Final Report and Applications for
Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                                    211 W. Fort St.
                                                  Detroit , MI 48226
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, together with a request for a
hearing and serve a copy of both upon the trustee, any party whose application is being challenged and the
United States Trustee. If no objections are filed, the Court will act on the fee applications and the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.



Date Mailed:                                                 By:: /s/ K. Jin Lim
                                                                                     Trustee
K. Jin Lim
176 S. Harvey Street
Plymouth, MI 48170
(734) 416-9420
kjinlim7@gmail.com




UST Form 101-7-NFR (10/1/2010)



      14-46169-jad        Doc 78      Filed 02/18/21         Entered 02/18/21 08:55:58          Page 1 of 5
                                     UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                            SOUTHERN DIVISION

In re:MARTINUZZI, RANDY GUY                                 §      Case No. 14-46169 JAD
                                                            §
                                                            §
                                                            §
                      Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                 The Final Report shows receipts of :                              $                         75,000.00
                 and approved disbursements of:                                    $                         31,782.92
                 leaving a balance on hand of1:                                    $                         43,217.08

            Claims of secured creditors will be paid as follows:

  Claim     Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                       Date               Payment
  1S        Internal                 140,944.53                         0.00                        0.00               0.00
            Revenue
            Service

                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                 43,217.08

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - K. Jin Lim, Trustee                                           7,000.00              0.00        7,000.00
  Trustee, Expenses - K. Jin Lim, Trustee                                        100.00               0.00          100.00
  Charges, U.S. Bankruptcy Court                                                 350.00               0.00          350.00
  Attorney for Trustee Fees (Other Firm) - Schneider Miller P.C.               30,000.00       30,000.00               0.00
  Attorney for Trustee Expenses (Other Firm) - Schneider                         322.09             322.09             0.00
  Miller P.C.

                  Total to be paid for chapter 7 administrative expenses:                       $                  7,450.00
                  Remaining balance:                                                            $                 35,767.08


          1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)



       14-46169-jad       Doc 78       Filed 02/18/21           Entered 02/18/21 08:55:58              Page 2 of 5
            Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                 Total             Interim       Proposed
                                                                   Requested         Payments to   Payment
                                                                                     Date

                                                     None

                Total to be paid for prior chapter administrative expenses:              $                  0.00
                Remaining balance:                                                       $             35,767.08

             In addition to the expenses of administration listed above as may be allowed by the Court,
    priority claims totaling $52,369.17 must be paid in advance of any dividend to general (unsecured)
    creditors.
             Allowed priority claims are:
  Claim     Claimant                            Allowed Amount        Interim Payments                Proposed
  No.                                                  of Claim                 to Date                Payment
  1P        Internal Revenue Service                    9,444.81                      0.00             1,589.80
  2P        Michigan Department of                    10,517.43                       0.00             1,770.35
            Treasury
  3P        Bricklayers Pension Trust                 32,406.93                       0.00            32,406.93
            Fund-Metropolitan Area

                                             Total to be paid for priority claims:       $             35,767.08
                                             Remaining balance:                          $                  0.00

            The actual distribution to wage claimants included above, if any, will be the proposed
    payment less applicable withholding taxes (which will be remitted to the appropriate taxing
    authorities).
            Timely claims of general (unsecured) creditors totaling $8,332.50 have been allowed and will
    be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
    timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim     Claimant                            Allowed Amount        Interim Payments                Proposed
  No.                                                  of Claim                 to Date                Payment
  1U        Internal Revenue Service                    2,689.03                      0.00                   0.00
  2U        Michigan Department of                      2,402.50                      0.00                   0.00
            Treasury
  3U        Bricklayers Pension Trust                   3,240.97                      0.00                   0.00
            Fund-Metropolitan Area




UST Form 101-7-NFR (10/1/2010)



       14-46169-jad     Doc 78     Filed 02/18/21       Entered 02/18/21 08:55:58             Page 3 of 5
                   Total to be paid for timely general unsecured claims:               $                      0.00
                   Remaining balance:                                                  $                      0.00

            Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
    be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
    interest (if applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None

                   Total to be paid for tardily filed general unsecured claims:        $                      0.00
                   Remaining balance:                                                  $                      0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
    ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
    after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
    dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
    applicable).
             Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
    ordered subordinated by the Court are as follows:

  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None

                                            Total to be paid for subordinated claims: $                       0.00
                                            Remaining balance:                        $                       0.00




UST Form 101-7-NFR (10/1/2010)



    14-46169-jad        Doc 78      Filed 02/18/21       Entered 02/18/21 08:55:58           Page 4 of 5
                                               Prepared By: /s/ K. Jin Lim
                                                                                 Trustee
    K. Jin Lim
    176 S. Harvey Street
    Plymouth, MI 48170
    (734) 416-9420
    kjinlim7@gmail.com




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)



    14-46169-jad        Doc 78      Filed 02/18/21      Entered 02/18/21 08:55:58           Page 5 of 5
